        Case 1:20-cr-00302-NRB Document 41 Filed 12/28/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK




 UNITED STATES OF AMERICA,                                      20-CR-302 (NRB)

            v.                                                      SCHEDULING ORDER FOR
                                                                    DEFENDANT’S MOTION
 RAYQUAN TURNER,                                                    TO SUPPRESS

                       Defendant.




      WHEREAS, the defense has requested an extension of time for the filing of a motion to

suppress physical evidence and the government has consented, IT IS HEREBY ORDERED that

the following briefing schedule shall apply to Defendant’s motion to suppress physical

evidence:

                 1.   Defendant’s motion is due January 27, 2021.

                 2.   The government’s response is due February 24, 2021.

                 3.   Defendant’s reply is due March 8, 2021.




SO ORDERED:

_____________________________________________
 THE HONORABLE NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

        December 28
Dated: _____________________, 2020
New York, New York
